Citation Nr: 0434179	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for syncopal episodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from September 1999 to February 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The record indicates that the veteran was treated for 
alopecia areata prior to entry into active duty service, as 
well as during active duty service.  As such, a VA medical 
opinion should be obtained to determine whether alopecia 
areata was aggravated during active duty service.

In addition, the veteran's service medical records indicate 
that she had syncopal episodes during service.  The etiology 
of these episodes is not clear.  A July 2001 VA general 
examination indicated that the syncopal episodes were of 
undetermined etiology.  This examination report does not 
discuss the service medical records.  The service medical 
records indicate a diagnosis of vagal syncope in March 2000.  
The service medical records also indicate psychiatric 
problems as possible etiology for the syncopal episodes.  A 
November 2000 service medical report indicates that the 
appellant was undergoing evaluation for her syncopal 
episodes.  The assessments in November 2000 were questionable 
orthostatic hypotension, and hypoglycemia.

A December 2000 neurological report indicates that the 
appellant's symptoms were improved on Klonopin, and it was 
suggested that she should undergo psychiatric and 
psychological evaluations for her stress-related symptoms.  A 
subsequent treatment report, also dated in December 2000, 
indicates a past medical history of anxiety.  Lastly, a July 
2001 VA cranial nerves examination indicates that the 
appellant reported feeling anxious before fainting.  Given 
this, the Board finds that an additional VA examination 
should be conducted to address the etiology of the syncopal 
episodes.

The file further shows that the RO has not provided notice of 
the requirements under the Veterans Claims Assistance Act of 
2000 (VCAA) with regard to the issues on appeal.  In this 
respect, the May 2001 letter was not issued after the 
appellant filed the current claims.  In accordance with the 
VCAA, the RO should notify the claimant of the evidence 
needed to substantiate her claims, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  38 U.S.C.A. § 5103 (West 2002).  The RO 
should also instruct the claimant to submit any pertinent 
evidence within her possession which has not been previously 
submitted.  In addition, it is noted that the Statement of 
the Case makes reference to requirement of submitting a well-
grounded claim, a provision of the law which is no longer in 
effect.  This should be corrected by providing her the 
appropriate notice under the VCAA.  
   
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duties to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each of 
her claims.  Any notice must indicate who 
is responsible for securing any 
outstanding evidence.  The claimant must 
be instructed to submit all pertinent 
evidence in her possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  The RO should take the necessary 
steps to ensure that all pertinent 
treatment records not already associated 
with the claims file, both VA and 
private, are obtained and associated with 
the claims file.  If the veteran 
identifies any outstanding pertinent 
records or if the RO becomes aware of the 
existence of additional pertinent records 
not already associated with the claims 
file, those records are to be obtained.  
If, after making reasonable efforts, the 
RO cannot locate any records, the RO must 
specifically document what attempts were 
made to locate such record.  If any U.S. 
government records cannot be located or 
obtained, the RO must indicate in writing 
that further attempts to locate or obtain 
such records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.    

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the 
appellant for appropriate VA 
examinations.  The claims file must be 
provided to the VA examiners for review.  
The examiners must provide a clear 
explanation for each finding and opinion.  

a.	The veteran should be examined for her 
alopecia areata.  After examination 
and review of the evidence of record, 
the examiner is to state whether it is 
at least as likely as not that the 
veteran's pre-existing alopecia areata 
underwent an increase in disability 
during service.  If so, the examiner 
should state whether the increase in 
disability was due to the natural 
progression of the disease.  The 
examiner is to provide a clear 
explanation for each finding and 
opinion.

b.	The veteran should be examined for her 
syncopal episodes.  After examination 
and review of the evidence of record, 
the examiner is to state the diagnosis 
of the disability resulting in the 
syncopal episodes, and indicate 
whether it is at least as likely as 
not that any disorder responsible for 
syncopal episodes was incurred in 
service.  The examiner is advised that 
there are service and post-service 
records pertinent to the issue at hand 
which are to be reviewed and discussed 
in addressing this matter.  The 
examiner is to provide a clear 
explanation for each finding and 
opinion.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of her claims.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
prepare a rating decision based on all 
the evidence of record.  If the benefits 
sought on appeal are not granted, the 
veteran and her representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
that decision.  The appellant and her 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




